In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-3785
MARIA CORREA,
                                                  Plaintiff-Appellant,
                                  v.

ALBERT WHITE, individually and
ILLINOIS DEPARTMENT OF CORRECTIONS,
                                               Defendants-Appellees.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 05 C 3791—John W. Darrah, Judge.
                          ____________
             ON MOTION TO STRIKE BRIEF
          AND ORDER APPELLANT TO FILE BRIEF
             THAT COMPLIES WITH RULES
                   ____________
                         MARCH 4, 2008
                         ____________


 Before RIPPLE, ROVNER and SYKES, Circuit Judges.
   PER CURIAM. Maria Correa filed this action against the
Illinois Department of Corrections and Albert White. She
alleged that they had discriminated against her on the
basis of sex and race, had subjected her to a hostile work
2                                                  No. 07-3785

environment because of her sex, had subjected her to
racial and sexual harassment and had retaliated against
her. The district court granted the defendants’ motion for
summary judgment. Ms. Correa filed a timely appeal and
later filed her opening brief in a timely fashion. The
defendants now ask the court to strike Ms. Correa’s brief
because it does not comply with our rules. In addition,
they ask the court to dismiss the appeal or to order
Ms. Correa to file a brief that complies with the rules.
  Federal Rule of Appellate Procedure 28(a)(9) requires
that an appellant’s brief contain “appellant’s contentions
and the reasons for them, with citations to the authorities
and parts of the record on which the appellant relies.”
Needless to say, we are “generally disposed toward
providing a litigant the benefit of appellate review,” but
our interest in the uniform and efficient administration
of justice requires that even pro se litigants comply
with Rule 28(a)(9) or risk dismissal of their appeals.
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).
  Here, the defendants submit that Ms. Correa’s brief does
not comply with Rule 28 because it does not contain a
table of authorities with page references, her statement
of facts lacks record or appendix citations and her argu-
ment section lacks record or appendix and legal citations.
See Fed. R. App. P. 28(a)(2), (a)(7), (a)(9); Cir. R. 28(c). Upon
examination of the brief, we note that Ms. Correa’s brief
does contain page citations, but those references are only
to the page numbers within the separately paginated
document in question, and not to a specific page in the
appellate record. For example, she cites to page 16 of
White’s affidavit, rather than to the location of that docu-
ment in the appellate record. Ms. Correa does not pro-
vide legal citations in her argument section, and she does
No. 07-3785                                                 3

not explain adequately why she believes the district
court erred in granting summary judgment.
  Ms. Correa’s brief does not comply with this court’s
rules. However, it appears that this noncompliance is
due more to her status as a pro se litigant than to any
willful or reckless disregard of her obligations as a litigant
in this court. In addition, this appeal has been pending
for only two months, and allowing Ms. Correa another
opportunity to file a brief that complies with the rules is
not likely to result in an unreasonable delay in this ap-
peal’s resolution. On the other hand, we must ensure
that the defendants have a reasonable opportunity to
respond to her arguments and that this court has an
adequate brief to guide its analysis and decision in this
case. In determining whether compliance with these rules
can be deemed “substantial,” we take into account the
reason for the noncompliance and the impact of that
noncompliance on the other parties to the litigation and
to the court’s own adjudicatory processes.
   Under these circumstances, dismissal of the appeal is
too harsh a sanction. Rather, we believe that the proper
course is to strike Ms. Correa’s brief and to order her to
file a brief that complies with Federal Rule of Appellate
Procedure 28 and Circuit Rule 28. In complying with
this order, Ms. Correa must be especially mindful of the
following requirements:
  1. Circuit Rule 28(c) provides that no fact shall be
included in the statement of facts “unless it is supported
by a reference to the page or pages of the record or the
appendix where that fact appears.” Rather than citing
to individual affidavits or depositions, Ms. Correa
should cite directly to the page in the appendix to her
brief or to the page in the appellate record, so that the
4                                                No. 07-3785

court may easily locate the referenced documents in the
record.
  2. Federal Rule of Appellate Procedure 28(a)(9) re-
quires that Ms. Correa support the arguments in her brief
“with citations to the authorities and parts of the record”
on which she relies. Therefore, in the argument section of
her brief, Ms. Correa must explain how the district court
erred when it granted the defendants’ summary judg-
ment motion. All arguments must be supported by facts
in the record or by legal citations. All legal citations must
be included in a table of authorities with page references;
this section shall be placed after the table of contents. Fed.
R. App. P. 28(a)(3).
  Finally, we must warn Ms. Correa that failure to file a
brief that complies substantially with Federal Rule of
Appellate Procedure 28 and Circuit Rule 28 may result
in dismissal of her appeal. Anderson, 241 F.3d at 545-46.
                                            IT IS SO ORDERED.




                    USCA-02-C-0072—3-4-08